[Cite as State ex rel. Branco v. Haas, 2013-Ohio-3836.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, ex rel.,                            :      JUDGES:
RAFEAL VERNON BRANCO                               :
                                                   :      Hon. William B. Hoffman, P.J.
        Relator                                    :      Hon. Patricia A. Delaney, J.
                                                   :      Hon. Craig R. Baldwin, J.
                                                   :
-vs-                                               :
                                                   :
JUDGE JOHN G. HAAS,                                :      Case No. 2013CA00096
STARK COUNTY COURT OF                              :
COMMON PLEAS                                       :
                                                   :
        Respondent                                 :      OPINION



CHARACTER OF PROCEEDING:                                  Writ of Mandamus



JUDGMENT:                                                 Dismissed



DATE OF JUDGMENT:                                         September 3, 2013



APPEARANCES:

For Relator                                               For Respondent

RAFEAL VERNON BRANCO #234-003                             JOHN D. FERRERO, JR.
P.O. Box 8107                                             Stark County Prosecuting Attorney
Mansfield, OH 44901
                                                          BY: RONALD MARK CALDWELL
                                                          Assistant Prosecuting Attorney
                                                          110 Central Plaza, South
                                                          Suite 510
                                                          Canton, OH 44702-1413
Stark County, Case No. 2013CA00096                                                          2

Baldwin, J.

      {¶1}    Relator, Rafeal Vernon Branco, has filed a Complaint for Writ of

Mandamus requesting Respondent, Judge John G. Haas, issue an order requiring the

Ohio Adult Parole Authority to consider releasing Relator on parole.

      {¶2}    On May 20, 1991, Relator was sentenced to a term of twenty years to life

in prison with parole eligibility after twenty years on one count of murder, a term of ten

to twenty-five years on one count of Aggravated Burglary, and a term of ten to twenty-

five years on one count of Aggravated Robbery. These sentences were ordered to be

served consecutive to one another. Relator argues once he served twenty years, he

was entitled to have a parole hearing.

      {¶3}    Respondent has filed a motion to dismiss the complaint. Relator has filed

a motion for summary judgment.

      {¶4}    Initially, we find Relator has failed to name a proper respondent. Relator

offers no authority for the proposition that the named respondent is authorized to issue

orders requiring the Adult Parole Authority to conduct parole hearings. A writ will not

issue against an improper party. State ex rel. Isom v. Ohio Adult Parole Authority, 2002

WL 31243517, *2 (Ohio App. 7 Dist.).

      {¶5}    Even if we were to find Respondent was a correct party to this action,

Relator has failed to establish he is entitled to have a writ of mandamus issue. “To be

entitled to the requested extraordinary relief, [a relator] must establish a clear legal right

to the requested relief, a clear legal duty on the part of appellees to provide it, and the

lack of an adequate remedy in the ordinary course of the law. State ex rel. Waters v.
Stark County, Case No. 2013CA00096                                                          3

Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6. [A relator] must prove

that they are entitled to the writ by clear and convincing evidence. Id. at ¶ 13.

      {¶6}       Ohio law gives a convicted inmate “no legitimate claim of entitlement to

parole prior to the expiration of a valid sentence of imprisonment.” State ex rel. Seikbert

v. Wilkinson, 69 Ohio St.3d 489, 490, 633 N.E.2d 1128 (1994). The statute granting the

parole authority discretion to grant parole, R.C. 2967.03, “creates no expectancy of

parole or a constitutional liberty interest sufficient to establish a right of procedural due

process.” Id., citing Hattie v. Anderson, 68 Ohio St.3d 232, 233, 626 N.E.2d 67 (1994);

State ex rel. Adkins v. Capots, 46 Ohio St.3d 187, 188, 546 N.E.2d 412 (1989). It

follows that, an inmate has no constitutional or statutory right to parole, he has no

concomitant right to a particular date for the consideration of parole, and a change in

such dates is not a constitutional violation. State ex rel. Henderson v. Ohio Dept. of

Rehab. & Corr., 81 Ohio St.3d 267, 268, 690 N.E.2d 887 (1998).”

      {¶7}       Relator cannot establish that he has a clear legal right to a parole hearing.

Relator’s sentence has not expired.          Further, as previously noted, Relator cannot

establish any legal duty on the part of the named Respondent to order a parole hearing

to take place.
Stark County, Case No. 2013CA00096                                                      4


   {¶8}      For these reasons, the requested writ of mandamus will not issue. The

complaint is dismissed for failure to state a claim upon which relief may be granted.



By: Baldwin, J.

Hoffman, P. J. and

Delaney, J. concur.




                                        HON. CRAIG R. BALDWIN



                                        HON. WILLIAM B. HOFFMAN



                                        HON. PATRICIA A. DELANEY




CRB/ ads
[Cite as State ex rel. Branco v. Haas, 2013-Ohio-3836.]


                     IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, ex rel.,                                   :
RAFEAL VERNON BRANCO                                      :
                                                          :
         Relator                                          :
                                                          :
                                                          :
-vs-                                                      :   JUDGMENT ENTRY
                                                          :
JUDGE JOHN G. HAAS,                                       :
STARK COUNTY COURT OF                                     :
COMMON PLEAS
                                                          :
         Respondent                                       :   CASE NO. 2013CA00096


       For the reasons stated in our accompanying Memorandum-Opinion on file, the

Complaint is dismissed. Costs assessed to relator.




                                                   HON. CRAIG R. BALDWIN



                                                   HON. WILLIAM B. HOFFMAN



                                                   HON. PATRICIA A. DELANEY